Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2020 was filed after the mailing date of the application on 02/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 19 recites the processor (one processor) comprises a first processor and a second processor (two processors).  It is not clear how the scope of the processors are defined. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Asai (US. Patent App. Pub. No. 2016/0078851).
As per claim 1, as shown in Fig. 1, Asai teaches a semiconductor device comprising: 
a processor (2) configured to: 
perform a rendering operation of an image frame to acquire rendering data (Fig. 12, ¶ [149]); and 
write the acquired rendering data on a memory device (¶ [35], writing to the frame buffer 31); 
a display controller (LCD controller 3) configured to perform a read operation of the memory device on which the rendering data is written, to acquire image data (¶ [39], “The LCD controller 3 also (i) reads compressed single-frame image data from the frame memory 31, (ii) expands the image data, and (iii) transfers the expanded image data to the LCD 4”); and 
a micro-sequencing circuit configured to transmit a start signal to the display controller, based on a degree of execution of the rendering operation (¶ [143], Fig. 12, and ¶ [147-153], using handshake control flow). 
Asai does not expressly teach wherein the display controller is further configured to, based on the transmitted start signal, start the read operation. However, Asai does teach after 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Asai such that the transmitted signal (i.e. image transfer signal) include the preset inhibit time period to the display controller, so that the display starts reading image data for display after receiving the transferred image, the advantage is to give the display controller the correct time period for reading operation without any tearing effect (i.e. Tout as recited in ¶ [43]. See also ¶ [14]).
As per claim 2, as shown in Fig. 12 and addressed above, Asai impliedly teaches wherein the processor is further configured to, based on the rendering operation being completed, transmit a notification signal to the micro-sequencing circuit, and wherein the micro-sequencing circuit is further configured to, based on the transmitted notification signal, transmit the start signal to the display controller (¶ [143], transmitting ACK (acknowledge) signal. See further Fig. 14).  
As per claim 3, as addressed in claim 2, Asai does also impliedly teach wherein the notification signal includes an interrupt signal (as best understood by the examiner since the claim language does not specify the functionality of the interrupt signal). 
As per claim 4, Asai further teaches wherein the micro-sequencing circuit is further configured to perform a monitoring operation of the memory device (¶ [60], monitoring the frame buffer using a write pointer), while the processor 18performs the rendering operation (Fig. 12, rendering update is desired), and wherein the micro-sequencing circuit is further configured to, based on a result of the monitoring operation satisfying a predetermined condition, transmit the start signal to the display controller (as addressed in claim 1). 
wherein the micro-sequencing circuit is further configured to monitor an amount of the rendering data that is written on the memory device (Fig. 3, for example, and ¶ [60-64]), and wherein the micro-sequencing circuit is further configured to, based on the monitored amount exceeding a predetermined value (impliedly included by monitoring Tin and Tout to determine the time period Outdly), transmit the start signal to the display controller (addressed in claim 1).  
As per claim 6, as addressed above in claims 4 and 5, Asai does teach wherein the micro-sequencing circuit is further configured to: monitor a write pointer indicating a point on which the rendering data is written in the memory device; and based on the monitored write pointer reaching a predetermined region or position of the memory device, transmit the start signal to the display controller.  
As per claim 7, as depicted in Fig. 1, Asai also teaches a display interface (inherently included for interfacing LCD 4); and a display (LCD 4), wherein the display controller is further configured to: compose the acquired image data to acquire composite image data; and  19display the acquired composite image data on the display through the display interface (¶ [39], reading the image frame and transferring the read image frame to the display).  
Claim 10, which is similar in scope to claims 1 and 6, with the exception of transmitting the monitored write pointer. However, as disclosed in ¶ [60-64], Asai teaches the write pointer, which is monitored in order to determine read out period. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include transmitting write pointer in the signal to the display controller to start reading operation since by doing that, image tearing can be avoided because the read operation does not overtake the write operation.
the display controller is further configured to acquire a read time point of the frame buffer on which the rendering data is written, based on the transmitted write pointer (¶ [60-66], i.e. acquiring a read pointer). 
As per claim 12, as addressed, Asai impliedly teaches wherein the display controller is further configured to acquire a read region of the frame buffer on which the rendering data is written, based on the transmitted write pointer (i.e. the read pointer and the write pointer should be in a distance (i.e. Outdly is larger than |Tin-Tout|) so that tearing is not occurring (see ¶ [66]).

Claims 8, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Asai (US. Patent App. Pub. No. 2016/0078851) in view of Diard et al. (US. Patent No. 8,223,159, “Diard” hereinafter).
As per claim 8, as addressed above, Asai does teach wherein the processor is further configured to store the acquired rendering data in a frame buffer of the memory device.  
Asai does not expressly teach wherein the processor comprises a graphic processing unit.
However, graphics processing unit is well known in the art for rendering image data for display. One of such is disclosed in Diard as shown in Fig. 2A wherein the GPU 223 stored the rendered image in the frame buffer 224 (see col. 4, lines 6-10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method of using GPU as taught by Diard in combination with the method as taught by Asai as addressed above, the advantage is to perform rendering of the image for display.
wherein the processor comprises a first processor (223) and a second processor (243), wherein the first processor is configured to: 
acquire first rendering data (235); and 
store the acquired first rendering data in a first frame buffer of the memory device (storing rendered data 225 in frame buffer 224), and wherein the second processor is configured to: 
acquire second rendering data (256); and store the acquired second rendering data in a second frame buffer of the memory device (storing rendered data 246 in frame buffer 244, see col. 6, lines 6-42).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method of using first and second GPUs with associated frame buffers as taught by Diard in combination with the method as taught by Asai as addressed above, the advantage is to increase processing power.
Claim 13, which is similar in scope to claim 8 as addressed above, is thus rejected under the same rationale.

Claims 14-25 are rejected under 35 U.S.C. 103 as being unpatentable over Asai (US. Patent App. Pub. No. 2016/0078851) in view of Diard et al. (US. Patent No. 8,223,159, “Diard” hereinafter) further in view of Graham (US. Patent App. Pub. No. 20130120222).
As per claim 14, as addressed in claim 9, the combined Asai-Diard does teach wherein the processor comprises a first processor and a second processor, wherein the frame buffer comprises a first frame buffer and a second frame buffer, wherein the first processor is further configured to:  
21perform a first rendering operation of a first image frame to acquire first rendering data; and write the acquired first rendering data on the first frame buffer, 
wherein the second processor is further configured to: perform a second rendering operation of a second image frame to acquire second rendering data; and write the acquired second rendering data on the second frame buffer (see claim 9), and 
The combined teachings of Asai and Diard fails to disclose:
wherein the micro-sequencing circuit is further configured to: 
monitor a first write pointer indicating a first point on which the first rendering data is written in the first frame buffer, and a second write pointer indicating a second point on which the second rendering data is written in the second frame buffer; and 
based on either one or both of the monitored first write pointer reaching a first predetermined region or position of the first frame buffer and the monitored second write pointer reaching a second predetermined region or position of the second frame buffer, transmit, to the display controller, either one or both of the monitored first write pointer and the monitored second write pointer.  
Graham teaches a method of storing multiple frames in memory device 214 as shown in Fig. 2 with reference to Fig. 5, wherein the method further includes monitor a first write pointer indicating a first point on which the first rendering data is written in the first frame buffer, and a second write pointer indicating a second point on which the second rendering data is written in the second frame buffer (¶ [30-32], i.e. monitoring buffer pointers corresponds to the number of memory locations of frames 216, 218, and 220), and 
based on either one or both of the monitored first write pointer reaching a first predetermined region or position of the first frame buffer and the monitored second write pointer reaching a second predetermined region or position of the second frame buffer, transmit, to the display controller, either one or both of the monitored first write pointer and the monitored second write pointer (¶ [34-35], i.e. based on the synchronization signal received, the pointer control component change the buffer pointers and transmit to the display controllers so as to read data at appropriate time.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method as taught by Graham and incorporate into the combined method of Asai and Diard, the advantage is to provide way of ensuring that previous graphic content that may still be in the process of being read, is not written to (see ¶ [35]).
As per claim 15, the combined Asai-Diard-Graham also impliedly teach wherein the display controller is further configured to acquire a read time point of either one or each of the first frame buffer and the second frame buffer, based on either one or both of the transmitted first write pointer and the transmitted second write pointer (see Asai’s read pointer recited above, and Graham, ¶ [35-36], “The pointer control component 236 allows the memory location used for reading graphic content from to be held for a period to ensure that any of the displays 208, 210 that began reading from the memory location have completed reading from the memory location before allowing the rendering engine 230 to write to the memory location”, implying acquiring a read time point of the frame buffers.  Thus, claim 15 would have been obvious over the combined references for the reason above.
wherein the display controller is further 22configured to acquire a read region of either one or each of the first frame buffer and the second frame buffer, based on either one or both of the transmitted first write pointer and the transmitted second write pointer (see Graham, ¶ [34-35], depending on the synchronization signal of one of the displays, the write pointer (buffer pointer) of either of the frames is transmitted to allow reading out for display).  Thus, claim 16 would have been obvious over the combined references for the reason above.
As per claim 17, the combined Asai-Diard-Graham does also teach wherein the first processor comprises a graphics processing unit, and wherein the second processor comprises a hardware acceleration circuit (Diard, Fig. 2, first and second GPUs).  Thus, claim 17 would have been obvious over the combined references for the reason above.
As per claim 18, as addressed above in claims 1, 9 and 14, the combined Asai-Diard-Graham teaches a semiconductor device comprising: 
a memory device comprising a first frame buffer and a second frame buffer; 
a first processor configured to: 
perform a first rendering operation of a first image frame to acquire first rendering data; and write the acquired first rendering data on the first frame buffer; 
a second processor configured to: perform a second rendering operation of a second image frame to acquire second rendering data; and write the acquired second rendering data on the second frame buffer (see claim 9); and 
a micro-sequence circuit configured to control an operation of a display controller (see claim 1), based on a degree of execution of each of the first rendering operation and the second rendering operation (see claim 14).  
wherein the first processor is further 23configured to, based on the first rendering operation being completed, transmit a first notification signal to the micro-sequencing circuit, wherein the second processor is further configured to, based on the second rendering operation being completed, transmit a second notification signal to the micro-sequencing circuit (Diard, Fig. 2A-B, complete frames 226, 246 to transfer to display. Also in Graham, ¶ [32], frame read and write being completed. These teachings can be modified to Asai sending notification addressed in claim 2), and wherein the micro-sequencing circuit is further configured to, based on the transmitted first notification signal or the transmitted second notification signal, transmit a start signal to the display controller (see claim 2).  
Claim 20, which is similar in scope to claim 3 as addressed above, is thus rejected under the same rationale.
Claim 21, which is similar in scope to claim 4 as addressed above, is thus rejected under the same rationale.
Claim 22, which is similar in scope to claim 5 as addressed above, is thus rejected under the same rationale.
Claim 23, which is similar in scope to claim 14 as addressed above, is thus rejected under the same rationale.
Claim 24, which is similar in scope to claim 14 as addressed above, is thus rejected under the same rationale.
Claim 25, which is similar in scope to claim 17 as addressed above, is thus rejected under the same rationale.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611